NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              NOV 21 2014

                                                                            MOLLY C. DWYER, CLERK
RONNY LEE FAIN,                                   No. 12-17181               U.S. COURT OF APPEALS



               Petitioner - Appellant,            D.C. No. 3:09-cv-00169-RCJ-
                                                  WGC
  v.

JACK PALMER and NEVADA                            MEMORANDUM*
ATTORNEY GENERAL,

               Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                          Submitted November 17, 2014**
                             San Francisco, California

Before: REINHARDT, THOMAS, and CHRISTEN, Circuit Judges.

       Ronny Lee Fain appeals the district court’s denial of his petition for writ of

habeas corpus. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a). We

affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review a district court’s denial of a habeas petition de novo. Musladin v.

Lamarque, 555 F.3d 830, 835 (9th Cir. 2009). A habeas petition challenging a

state court conviction cannot be granted unless the decision was either “contrary to,

or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or “based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d).

      Fain argues that the delay in resolving his appeal from his state court

conviction violated his due process rights. However, this argument is precluded by

binding circuit precedent, in which we previously held that “no clearly established

Federal law, as determined by the Supreme Court of the United States recognizes a

due process right to a speedy appeal.” Hayes v. Ayers, 632 F.3d 500, 523 (9th Cir.

2011) (citation and internal quotation marks omitted); see also Blair v. Martel, 645
F.3d 1151, 1158 (9th Cir. 2011). A three judge panel lacks the authority to

overrule circuit precedent in the absence of an intervening, clearly irreconcilable,

Supreme Court opinion, en banc opinion, or statutory change. Avagyan v. Holder,

646 F.3d 672, 677 (9th Cir. 2011).



      AFFIRMED.


                                          2